Name: 93/582/EC: Commission Decision of 10 November 1993 amending Decision 93/531/EEC concerning certain protection measures relating to African swine fever in Portugal
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  means of agricultural production;  Europe;  trade policy;  agricultural activity
 Date Published: 1993-11-11

 Avis juridique important|31993D058293/582/EC: Commission Decision of 10 November 1993 amending Decision 93/531/EEC concerning certain protection measures relating to African swine fever in Portugal Official Journal L 278 , 11/11/1993 P. 0071 - 0071COMMISSION DECISION of 10 November 1993 amending Decision 93/531/EEC concerning certain protection measures relating to African swine fever in Portugal(93/582/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular, Article 10 (4) thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular, Article 9 (4) thereof, Whereas, as a result of outbreaks of African swine fever in the Alentejo region of Portugal, the Commission adopted Decision 93/531/EEC of 15 October 1993 concerning certain protection measures relating to African swine fever in Portugal (4); Whereas the occurrence of African swine fever is liable to present a serious threat to the herds of other Member States in view of the trade in live pigs, fresh pigmeat and certain meat-based products; Whereas the temporary protection measures adopted by Decision 93/531/EEC must be extended pending clarification of the African swine fever situation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 93/531/EEC is hereby amended as follows: In Article 5 '10 November 1993' is replaced by '15 December 1993'. Article 2 The Member States shall amend the measures which they apply to trade to as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 258, 16. 10. 1993, p. 33.